Citation Nr: 0924895	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-27 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel





INTRODUCTION

The Veteran served on active duty from September 1952 to 
September 1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2006 and April 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin.  The appeal is remanded to the 
RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran is seeking service connection for a heart 
disorder, including an enlarged heart, and for hypertension.  
Specifically, he contends that he developed an enlarged heart 
after falling from a tank while in Germany.  He also alleges 
that he had symptoms of these conditions during his military 
service.

After reviewing the Veteran's claims file, the Board 
concludes that additional development is necessary in order 
to comply with VA's duty to notify and assist.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A.

Historically, the Veteran served on active duty in the Army 
from September 1952 to September 1954.  A December 1951 pre-
induction physical examination listed his heart, lungs and 
chest as normal.  His blood pressure was listed as 130/74.  A 
December 1951 pre-induction medical history report noted the 
Veteran's history of shortness of breath, pain or pressure in 
the chest, palpation or pounding heart, and dizziness or 
fainting spells. 

The report of the Veteran's September 1952 induction 
examination listed his heart, chest and lungs as normal.  His 
blood pressure was recorded as 146/80.  

A September 1952 treatment report noted the Veteran's 
complaints of chest pain and dizzy spells with exercise.  The 
Veteran also reported having had these chest pains since a 
pre-service car accident in 1948.  His blood pressure was 
listed as 125/80.  The report noted that this condition would 
be treated as a cold.
In May 1954, the Veteran was hospitalized for seven days for 
treatment of Rubeola (measles).  The Veteran's September 1954 
separation examination noted that his heart, chest and lungs 
were normal.  His blood pressure was listed as 136/64.  A 
medical history report completed pursuant to separation noted 
the Veteran's history of pain or pressure in the chest, and 
dizziness or fainting spells.  

Following his discharge from active duty service, an April 
1959 reserves examination listed the Veteran's heart, chest 
and lungs as normal.  The report also noted the following 
blood pressure readings: sitting 152/90, recumbent 158/90; 
and standing 150/86.  An April 1959 medical history report 
noted that the Veteran reported a history of shortness of 
breath, pain or pressure in the chest, palpitation or 
pounding heart, and dizziness or fainting spells.  

In July 1965, the Veteran was hospitalized for treatment of 
pain across the upper anterior chest, which radiated into the 
upper extremities.  He also reported having shortness of 
breath for the past week.  The hospitalization report noted a 
diagnosis of myocarditis, etiology unknown, with cardiomegaly 
and pulmonary congestion.  An August 1965 discharge report 
noted that it was suspected that the Veteran had a 
myocarditis of infection origin.  The report also noted that 
rheumatic myocarditis might be suspected.  A January 1977 
treatment report noted a diagnosis of angina pectoris, 
probably secondary to arteriosclerosis.  Subsequent, more 
recent, treatment records reflect current diagnoses of 
coronary artery disease, status post bypass grafting in June 
2000, and hypertension.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
discussed the steps to be taken in determining whether a VA 
examination is necessary prior to final adjudication of a 
claim.  In disability compensation claims, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McClendon observed that the third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83. 

Under the circumstances of this case, the Board finds that 
the Veteran must be afforded a VA examination to determine 
whether there is any relationship between his current heart 
disorders and hypertension and his military service.  In 
making this determination, the evidence of record shows 
current heart disorders and hypertension, inservice 
complaints of chest pains and dizziness on exercise, and the 
Veteran's reported history of manifestations of these 
conditions since his discharge from the service.

Accordingly, the case is remanded for the following action:

1.  The RO must afford the Veteran the 
appropriate VA examination to determine 
the etiology of any current heart 
disorder(s) and hypertension found.  The 
claims folders must be provided to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
service and post service medical records, 
the examiner must provide an opinion as to 
whether the Veteran's current heart 
disorder(s) (which should be identified) 
and hypertension were caused by or 
aggravated by his military service, 
including his inservice complaints of 
chest pain and dizzy spells in September 
1952.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

2.  The RO must notify the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claims, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

4.  After completing the above actions and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the RO must then re-adjudicate the 
issues on appeal.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative must be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The appeal must then be returned to the 
Board for appellate review.  

5.  This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




